DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 21-23, in the reply filed on May 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, from which claims 22 and 23 depend, the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the 
	Also regarding claim 21, from which claims 22 and 23 depend, the claim is indefinite as the claim defines angles between non-intersecting points or planes (proximal and distal ends of the blade; distal end of the blade and the handle) when an angle is defined as “[t]he space (usually measured in degrees) between two intersecting lines or surfaces at or close to the point where they meet.”  See definition of “angle” at https://www.lexico.com/en/definition/angle (last visited May 20, 2021).  Thus, it is unclear how the angles are defined and to be measured.  For the purpose of examination, it is assumed that the angles are formed by lines drawn through these points or planes.  
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over International Patent Application Publication No. WO 2016/090435 A1 (Alonso Babarro).
Regarding claim 21, Alonso Babarro discloses a laryngoscope comprising a body (100) defining a handle (120) and a blade (110), the handle being attachable to a proximal end (112) of the blade and the blade having a distal end (111), said blade having a curved shape between the proximal and distal ends (see paragraph [0085] and Fig. 2B below), wherein the blade curves through an angle of about 110 degrees between the proximal and distal ends of the blade (see angle A in marked-up Fig. 2B below) and the handle has an orientation that is offset from the proximal end of the blade by about 20 degrees (see angle B in marked-up Fig. 2B below), and the distal end of the blade is oriented at an angle of about 50 degrees relative to the handle (see angle C in marked-up Fig. 2B below).

    PNG
    media_image1.png
    634
    1030
    media_image1.png
    Greyscale

	In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the laryngoscope to have the recited angles since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  The present application states in the final paragraph of the specification that the curvature of the blade reduces the risk of injury to the upper airways.  However, Applicant has not provided any objective evidence showing a curvature of about 110 degrees is anything other the result of routine optimization in discovering the optimum or workable range of the curvature of a laryngoscope blade.  Alonso Babarro suggests in paragraph [0085] that the laryngoscope blade may be provided with different degrees of curvature to suit different ages, sizes and shapes of patients, different oropharyngeal anatomies or 
Regarding claim 22, Alonso Babarro discloses wherein the handle is detachable from the proximal end of the blade (see paragraph [0086]).
Claim 23 is rejected under 35 U.S.C. 103 as obvious over Alonso Babarro in view of U.S. Patent No. 7,946,981 (Cubb).
Regarding claim 23, Alonso Babarro fails to disclose wherein the blade defines a spatula at the distal end.  However, Cubb discloses a laryngoscope (10) wherein a distal end (28) of a blade of the laryngoscope defines a spatula (29).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the blade of Alonso Babarro to define a spatula as suggested by Cubb as such a structure can allow for a gentle anterior sweep to hold the epiglottis back and away (see col. 12, line 64 – col. 13, line 2).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773